Appeal by defendant from a resentence of the Supreme Court, Queens County, imposed January 31, 1978. Resentence affirmed. This court previously has addressed arguments propounded by the defendant-appellant and accorded him, upon affirming his conviction for possession of weapons, etc., as a felony, a de novo second felony offender hearing and resentencing. (See People v Smith, 59 AD2d 618.) We have reviewed defendant’s arguments and find no merit to them. The hearing was fair and complete, defendant failed in his proof, and the resentence is reasonable. Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.